Exhibit 10.49

SOLICITATION/CONTRACT/ORDER FOR COMMERCIAL ITEMS
OFFEROR TO COMPLETE BLOCKS 12, 17, 23,24, & 30

 

1. REQUISITION NUMBER

 

4200182265

 

PAGE 1 OF 69

2. CONTRACT NO.



NNK07LA79C

 

3. AWARD/EFFECTIVE
    DATE

 

See Block 31c.

 

4. ORDER NUMBER

 

5. SOLICITATION NUMBER



NNK07182265J

                       

6. SOLICITATION ISSUE
    DATE

    01/30/2007

7. FOR SOLICITATION
    INFORMATION     CALL:                       u

 

a. NAME

 

Dunamis Pedraza

 

b. TELEPHONE NUMBER (No      collect calls)

 

(321) 867-7286

 

8. OFFER DUE DATE/

    LOCAL TIME

 

    3/01/2007 5:00 p.m.

9. ISSUED BY                                  CODE

 

10. THIS ACQUISITON IS
xUNRESTRICTED OR

 


o SET ASIDE:

 


% FOR:

 

 

 

    NASA Kennedy Space Center, M/S OP-LS
    Kennedy Space Center, FL 32899


NAICS:
SIZE STANDARD

 

o SMALL BUSINESS
o HUBZONE SMALL
     BUSINESS

 

o EMERGING SMALL
    BUSINESS

 

 

 

o SERVICE-DISABLED     VETERAN OWNED SMALL     BUSINESS

 

o 8(A)

11. DELIVERY FOR FOB
       DESTINATION UNLESS
       BLOCK IS MARKED

 

  o SEE SCHEDULE

 

12. DISCOUNT TERMS

 

None

x 1 3a.THIS CONTRACT IS     A RATED ORDER UNDER
    DPAS (15 CFR 700)

 

1 3b. RATING

 

DO-C9

 

 

 

 

 

 

 

 

14. METHOD OF SOLICITATION

 

     o RFQ      o IFB      x RFP

15. DELIVER TO

 

CODE  

 

16. ADMINISTERED BY                                                           
CODE

 

NASA Kennedy Space Center, M/S OP-LS
ATTN: Dunamis Pedraza

Kennedy Space Center, FL 32899

 

 

 

17a. CONTRACTOR/         OFFEROR

CODE

 

 

FACILITY
   CODE

 

1 8a. PAYMENT WILL BE MADE
BY                                                CODE

 

 

 

 

Astrotech Space Operations
1515 Chaffee Drive
Titusville, FL 32780

TELEPHONE NO. (321) 360-1927

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  o 17b.   CHECK IF REMITTANCE IS DIFFERENT AND                   PUT SUCH
ADDRESS IN OFFER

18b .SUBMIT INVOICES TO ADDRESS BELOW IS CHECKED

SHOWN IN BLOCK 18a UNLESS BLOCK
o SEE ADDENDUM

19.
ITEM NO.

 

20.
SCHEDULE OF SUPPLIES/SERVICES

 

21.
QUANTITY

 

22.
UNIT

 

23.
UNIT PRICE

 

24.
AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

See Section B attached

 

(Use Reverse and/or Attach Additional Sheets as Necessary)

 

 

 

 

 

 

 

 

25. ACCOUNTING AND APPROPRIATION DATA

 

 

 

26. TOTAL AWARD AMOUNT (For Govt. Use Only)

 

 

 

 

 

 

 

 

 

 

 

x27a. SOLICITATION INCORPORATES BY REFERENCE FAR 52.212-1, 52.21 2-4. FAR 52.21
2-3 AND 52.21 2-5 ARE ATTACHED. ADDENDA

o27b. CONTRACT/PURCHASE ORDER INCORPORATES BY REFERENCE FAR 52.212-4. FAR 52.21
2-5 IS ATTACHED. ADDENDA

 

x ARE                 o ARE NOT ATTACHED

o ARE                o ARE NOT ATTACHED

o28. CONTRACTOR IS REQUIRED TO SIGN THIS DOCUMENT           AND
RETURN______________ COPIES TO ISSUING OFFICE.           CONTRACTOR AGREES TO
FURNISH AND DELIVER ALL           ITEMS SET FORTH OR OTHERWISE IDENTIFIED ABOVE
         AND ON ANY ADDITIONAL SHEETS SUBJECT TO THE           TERMS AND
CONDITIONS SPECIFIED HEREIN

 

          o 29. AWARD OF CONTRACT: REFERENCE
                     ______________________________________OFFER DATED
                    ________________________________________. YOUR OFFER ON
                    SOLICITATION (BLOCK 5), INCLUDING ANY ADDITIONS OR
                    CHANGES WHICH ARE SET FORTH. HEREIN, IS ACCEPTED AS TO
                    ITEMS:________________________________

30a. SIGNATURE OF OFFEROR/CONTRACTOR

 

s//Don M. White Jr.

 

31a. UNITED STATES OF AMERICA (Signature of Contracting Officer)

 

s//Steve Craig

30b. NAME AND TITLE OF SIGNER (Type or Print)

 

Don M. White Jr., Astrotech General Manager

 

30C. DATE SIGNED

 

02/28/2007

 

31b. NAME OF CONTRACTING OFFICER (Type or Print)

 

Steve Craig

 

31c. DATE SIGNED

 

06/15/2007

 

AUTHORIZED FOR LOCAL REPRODUCTION

 

STANDARD FORM 1449 (REV. 3/2005)

PREVIOUS EDITION IS NOT USABLE

 

Prescribed by GSA - FAR (48 CFR) 53.212

 


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

SECTION A Standard Form 1449 (Solicitation/Award/Purchase Order)

 

1

Table of Contents

 

 

 

2

SECTION B - SERVICES AND PRICES

 

4

ARTICLE B-1

 

TYPE OF CONTRACT

 

4

ARTICLE B-2

 

PERIOD OF PERFORMANCE FOR PLACING ORDERS

 

4

ARTICLE B-3

 

SUPPLIES AND/OR SERVICES TO BE PROVIDED

 

4

ARTICLE B-4

 

MINIMUM/MAXIMUM

 

4

ARTICLE B-5

 

SPECIAL TASK ASSIGNMENTS

 

4

ARTICLE B-6

 

FACILITY MODIFICATIONS

 

4

ARTICLE B-7

 

PRICE SCHEDULE

 

5

SECTION C - DESCRIPTION/SPECIFICATION/WORK STATEMENT

 

10

ARTICLE C-1

 

KSC 52.210-90 SCOPE OF WORK (FEB 1990)

 

10

ARTICLE C-2

 

DATA REQUIREMENTS LIST (DRL)

 

10

SECTION E - INSPECTION AND ACCEPTANCE

 

11

ARTICLE E-1

 

LISTING OF CLAUSES INCORPORATED BY REFERENCE

 

11

ARTICLE E-2

 

INSPECTION AND CERTIFICATION OF FACILITY

 

11

SECTION F - DELIVERIES OR PERFORMANCE

 

12

ARTICLE F-1

 

LISTING OF CLAUSES INCORPORATED BY REFERENCE

 

12

ARTICLE F-2

 

ORDERING PERIOD

 

12

ARTICLE F-3

 

PLACE OF PERFORMANCE

 

12

ARTICLE F-4

 

ADJUSTMENTS TO PAYLOAD PROCESSING SCHEDULE (GOVERNMENT AND CONTRACTOR DELAYS)

 

12

ARTICLE F-5

 

FAR 52.217-9 OPTION TO EXTEND THE TERM OF THE CONTRACT (Mar 2000)

 

15

SECTION G - CONTRACT ADMINISTRATION DATA

 

16

ARTICLE G-1

 

LISTING OF CLAUSES INCORPORATED BY REFERENCE

 

16

ARTICLE G-2

 

TASK ORDERING PROCEDURES

 

16

ARTICLE G-3

 

INVOICE INSTRUCTIONS

 

18

SECTION H - SPECIAL CONTRACT REQUIREMENTS

 

19

ARTICLE H-1

 

LISTING OF CLAUSES INCORPORATED BY REFERENCE

 

19

ARTICLE H-2

 

JOINT FACILITY OCCUPANCY

 

19

ARTICLE H-3

 

1852.223-70 SAFETY AND HEALTH (DEC 2006)

 

20

ARTICLE H-4

 

GOVERNMENT INSIGHT AND APPROVAL

 

23

ARTICLE H-5

 

INVESTIGATIONS AND CORRECTIVE ACTIONS

 

25

ARTICLE H-6

 

LIABILITY

 

26

ARTICLE H-7

 

LICENSES AND PERMITS FOR A PAYLOAD PROCESSING FACILITY/OPERATOR

 

31

ARTICLE H-8

 

MILESTONE PERFORMANCE AND PAYMENT

 

31

ARTICLE H-9

 

SUBCONTRACT REPORTING FOR SMALL, SMALL DISADVANTAGED AND WOMEN-OWNED SMALL
BUSINESS CONCERNS

 

34

ARTICLE H-10

 

FACILITY UPGRADES AND MODIFICATIONS

 

34

SECTION I - CONTRACT CLAUSES

 

35

ARTICLE I-1

 

LISTING OF CLAUSES INCORPORATED BY REFERENCE

 

35

 

2


--------------------------------------------------------------------------------


 

ARTICLE I-2

 

52.212-5  CONTRACT TERMS AND CONDITIONS REQUIRED TO IMPLEMENT STATUTES OR
EXECUTIVE ORDERS – COMMERCIAL ITEMS.

 

35

ARTICLE I-3

 

FAR 52.252-2 CLAUSES INCORPORATED BY REFERENCE (FEB 1998)

 

39

SECTION J - LIST OF ATTACHMENTS

40

ARTICLE J-1

 

ATTACHMENTS

 

40

 

3


--------------------------------------------------------------------------------


 

NNK07LA79C

Section B

West Coast Payload Processing

 

 


SECTION B - SERVICES AND PRICES


ARTICLE B-1                              TYPE OF CONTRACT

This is an Indefinite-Delivery/Indefinite-Quantity (IDIQ) task order contract
for payload processing services.  All contract line item numbers (CLINs) are
firm-fixed-priced. CLINs 1, 2, 6, 7, 10, and 11 will be incorporated into the
contract as not-to-exceed prices. All other CLINs will be negotiated at the Task
Order level.


ARTICLE B-2                              PERIOD OF PERFORMANCE FOR PLACING
ORDERS

The period of performance includes a three year base period and two one-year
option periods. The ordering periods are detailed in Article F-2.


ARTICLE B-3                              SUPPLIES AND/OR SERVICES TO BE PROVIDED

The Contractor shall provide all resources (except as may be expressly stated in
the contract as furnished by the Government) necessary to deliver and/or perform
the items below in accordance with the Description/Specifications/Statement of
Work incorporated in Attachment A, entitled “Statement of Work, Launch Services
Program Western Range Payload Processing Capability for the National Aeronautics
and Space Administration” dated October 2006.


ARTICLE B-4                              MINIMUM/MAXIMUM

The Government guarantees an order with a minimum payment of $10,000 to be
issued for each contract. There will be no further obligation on the part of the
Government.  The maximum dollar value of services ordered under all contracts
awarded for this requirement shall not exceed $35,000,000 for the basic and all
option periods.  The dollar value of all orders placed under this contract will
be applied to the minimum and maximum dollar obligation amounts found under
Article I-1 Order Limitations.


ARTICLE B-5                              SPECIAL TASK ASSIGNMENTS

The Contractor shall perform specific tasks as required, and designated as CLIN
4 in the schedule.  Procedures for ordering the work are provided in Article
G-2, Task Ordering Procedures.


ARTICLE B-6                              FACILITY MODIFICATIONS

The Contractor shall perform facility modifications as required, and designated
as CLIN 5 in the schedule.  Procedures for ordering the work are provided in
Article G-2, Task Ordering Procedures.

4


--------------------------------------------------------------------------------


CLIN 12                Non-standard Services  Table B-6.6 (Option Period 2)

Item
No.

 

Non-standard Service
Item

 

Description

 

Qty/Unit

 

Calendar Year
NTE Price Schedule

12.1

 

Extended Facility Occupancy for a Standard Mission

 

One week extended facility occupancy excluding allowable grace period

 

1 JOB

 

CY 2011 $89,089

12.2

 

Abbreviated hazardous spacecraft processing flow for 4 weeks.

 

Up to 4 weeks of hazardous operations (fueling, spinning or lifting) using the
clean room and control room with minimal administrative support.

 

1 JOB

 

CY 2011 $935,435

12.3

 

Shortened spacecraft processing flow for 10 weeks

 

A full spacecraft processing of 10 weeks duration.

 

1 JOB

 

CY 2011 $1,202,702

 

CLIN 13                Mission Unique Services  (Option Period 2)

The Contractor shall provide mission unique services as specified in the PPTO
and the PPTO appendices. As needed, the firm-fixed-price for mission unique
services shall be established in accordance with Article G-2, Task Order
Process.

CLIN 14                Special Task Assignments  (Option Period 2)

The Contractor shall perform studies and analysis as special task assignments as
specified in the issued Task Orders. As needed, the firm-fixed-price for mission
unique services shall be established in accordance with Article G-2, Task Order
Process.

CLIN 15                Facility Modifications  (Option Period 2)

The Contractor shall perform facility modifications as specified in the issued
Task Orders. As needed, the firm-fixed-price for mission unique services shall
be established in accordance with Article G-2, Task Order Process. Payment for
modifications priced at $10,000 or less shall be spread over task order
milestone payments.  Modifications priced greater than $10,000 will be paid 10%
upon issuance of Task Order, 40% at design approval, and the remaining 50%
directly upon completion of the upgrade.

[END OF SECTION]

9


--------------------------------------------------------------------------------



SECTION C - DESCRIPTION/SPECIFICATION/WORK STATEMENT


ARTICLE C-1                   KSC 52.210-90  SCOPE OF WORK (FEB 1990)

The Contractor shall provide personnel, material, and facilities (except as
otherwise provided for in this contract) necessary to perform those functions
set forth in Attachment A, entitled, “Statement of Work, Launch Services Program
Western Range Payload Processing Capability for the National Aeronautics and
Space Administration” dated October 2006.

(End of Clause)


ARTICLE C-2                   DATA REQUIREMENTS LIST (DRL)

A.                                   The Contractor shall furnish all data
identified and described in Attachment B, “Data Requirements List”.

B.                                     The Government reserves the right to
reasonably defer the date of delivery of any or all line items of data specified
in the DRL.  Such right may be exercised at no increase in the contract amount. 
The Government also reserves the right to terminate or add to the requirement
for any or all line items of data specified in the DRL.  In the event the
Government exercises this latter right the contract amount shall be subject to
equitable adjustment in accordance with Article I- 1 hereof entitled “Contract
Terms and Conditions — Commercial Items.”

C.                                     To the extent that data required to be
furnished by other provisions of this contract are also identified and described
in the DRL, compliance with the DRL shall be accepted as compliance with such
other provisions.  In the event of conflict between the identity and description
of data called for by specific provisions of this contract and the DRL, the DRL
shall control the data to be furnished.

D.                                    Nothing contained in this Data
Requirements List provision shall relieve the Contractor from furnishing data
called for by, or under the authority of, other provisions of this contract
which are not identified and described in the DRL attached to this contract. 
Whenever such data are identified, either by the Contractor or the Government,
they will be listed in the DRL.

E.                                      Except as otherwise provided in this
contract, the cost of data to be furnished in response to the DRL attached to
this contract is included in the price of this contract.

[END OF SECTION]

10


--------------------------------------------------------------------------------



SECTION E - INSPECTION AND ACCEPTANCE


ARTICLE E-1                     LISTING OF CLAUSES INCORPORATED BY REFERENCE

NOTICE:  The following contract clauses pertinent to this SECTION are hereby
incorporated by reference:

I.  FEDERAL ACQUISITION REGULATION (48 CFR CHAPTER 1) CLAUSES:

None Incorporated by Reference


ARTICLE E-2                     INSPECTION AND CERTIFICATION OF FACILITY

(a)                                  The Contractor shall provide and maintain
an inspection and certification system covering the facilities provided to the
Government under this contract which is acceptable to the Government.  Complete
records of all inspection work performed by the Contractor shall be maintained
and made available and accessible, in a timely fashion, to the Government during
contract performance and for as long afterwards as the contract requires.

(b)                                 The Government has the right to attend,
observe and otherwise participate in the inspection and testing of all
facilities called for by the contract, to the extent practicable at all times
and places during the term of the contract.  The Government shall provide its
assessment of those inspections and tests that, in the judgment of the
Government, do not satisfy or conform to the requirements of the contract, in a
manner that will not unduly disrupt or delay the work.

(c)                                  From receipt of certificate of facility
readiness (DRL 4) through the facility occupancy period, if the facility does
not conform with contract requirements, NASA may require the Contractor to
provide the facility in conformity with contract requirements, at no increase in
contract price.  When the defects in the facility cannot be corrected by
re-performance, the Government may (1) require the Contractor to take necessary
action to ensure that future performance conforms to contract requirements, (2)
reduce the contract price to reflect the reduced value of the facility provided,
(3) by contract or otherwise, provide the facility or perform the services and
charge to the Contractor any cost incurred by the Government that is directly
related to the performance of such service and/or (4) terminate the contract for
default.

(d)                                 If the Government performs inspections or
tests on the premises of the Contractor or a subcontractor, the Contractor shall
furnish, and shall require subcontractors to furnish, without additional charge,
all reasonable facilities and assistance for the safe, clean and convenient
performance of these duties.

[END OF SECTION]

11


--------------------------------------------------------------------------------



SECTION F - DELIVERIES OR PERFORMANCE


ARTICLE F-1                     LISTING OF CLAUSES INCORPORATED BY REFERENCE

NOTICE:  The following contract clauses pertinent to this SECTION are hereby
incorporated by reference:

I.  FEDERAL ACQUISITION REGULATION (48 CFR CHAPTER 1) CLAUSES:

None Incorporated by Reference

II. NASA FAR SUPPLEMENT (48 CFR CHAPTER 18) CLAUSES

None Incorporated by Reference


ARTICLE F-2                     ORDERING PERIOD

The basic period of performance and effective ordering period of this contract
shall be for a period of two years, nine months from the effective date of the
contract. Task Orders may be issued under this contract during the basic
performance period and option periods.

 

Government
Period of Performance

 

Calendar Year

 

CLINs

Basic Period

 

Contract Award – December 31, 2009

 

CY 2007 - 2009

 

1 - 5

Option Period 1

 

January 1, 2010 – December 31, 2010

 

CY 2010

 

6-10

Option Period 2

 

January 1, 2011 – December 31, 2011

 

CY 2011

 

11-15

 


ARTICLE F-3                     PLACE OF PERFORMANCE

The place of performance will be at the contractor facility on Vandenberg Air
Force Base, CA.


ARTICLE F-4                     ADJUSTMENTS TO PAYLOAD PROCESSING SCHEDULE
(GOVERNMENT AND CONTRACTOR DELAYS)

(a)           Definitions

The following definitions are applicable to this clause:

Launch Date (LD):  The launch date as specified in the Payload Processing Task
Order.

12


--------------------------------------------------------------------------------


Initial Facility Occupancy  (IFO) Date:  The initial facility occupancy date as
specified in the Payload Processing Task Order (PPTO).   This date reflects the
Spacecraft User utilization of the facility.   The Contractor shall permit
access to the facility for NASA Communications installation and checks in
preparation of Spacecraft User arrival.  This access is limited to one week, and
will not count against the Occupancy Period.

Facility Departure Date:  The date that all payload hardware and personnel have
vacated the facility, nominally 7 days after the launch date.

Occupancy Period:  The period of time from the Initial Facilty Occupancy date to
the Facility Departure Date, nominally 14 weeks plus any applicable grace
period.

Delay:   A Government or contractor delay of either IFO date or the LD.  A Delay
will be effected by the delaying party providing a written notice specifying the
duration of the delay.

Grace Period:  An allowable period of time for delays of the LD (if notification
of delay is made after initial facility occupancy date). During the grace
period, delay damages are waived. The total cumulative grace period used for any
one mission cannot exceed 1 week.

(b)                                 Schedule Adjustments

The Contractor shall be notified of government delays in IFO and/or LD in a
timely manner.  Government delays declared after the first PPTO payment has been
made and prior to IFO are subject to equitable adjustment.  Government Delays
declared between IFO and Facility Departure Date will be subject to equitable
adjustment to cover Contractor costs not otherwise included in the weekly
extended facility occupancy rate which applies to delays extending the Occupancy
Period plus grace period, if applicable.  This rate shall be applied in weekly
denominations only and shall be calculated in accordance with terms set forth in
the contract.  Contractor delays shall be subject to equitable adjustment
credits.  Delays caused by the Contractor’s inability to support mission
schedule requirements due to changes in other launch customer requirements,
including other Government launch customers, will be considered Contractor
delays and may result in the Government terminating the PPTO without penalty to
the Government.

(c)           No Fault

1.     There shall be no postponement fees or equitable adjustment when the
delay arises solely out of causes beyond the control of NASA or the Contractor,
and not due to the fault or negligence of NASA or the Contractor.  Such causes
include but are not limited to the following:

13


--------------------------------------------------------------------------------


Delays resulting from, Acts of God, acts (including delay or failure) of any
Governmental authority other than the contracting agency, wars, riots,
revolution, hijacking, strikes, freight embargoes, sabotage, epidemics, or any
condition which jeopardizes the safety of the employees of the Government, the
Contractor, or its subcontractors.

Should any of the above occur, the Contractor shall be responsible for taking
reasonable steps to mitigate any impacts to the payload processing facility
schedule.  Further, each party agrees to bear its own costs for the delay with
no increase to the contract price.

                                                2.     The Contracting Officer
shall decide whether events or causes for delays are/are not beyond the control
of NASA or the Contractor.  Any disagreement shall be subject to the Disputes
clause.

(d)           Notice

If the Contractor or Government receives a Notice of Delay, the Contractor or
Government shall, within three days of receipt, agree to the requested new IFO
date and/or LD or propose an alternative.  If the Government and Contractor fail
to agree on a new IFO date and/or LD, then the Contracting Officer shall set the
new IFO date and/or LD except as noted in paragraph (e) below.  Any disagreement
shall be subject to the Disputes clause of this contract.

(e)           Scheduling

The Contractor will use its best efforts to accommodate and agree to the
Government’s request for a new IFO date or LD.  If the Contractor is unable to
meet the Government’s request because of its other service obligations to third
parties, the Contractor will consult with the Government and treat the
Government’s request at least as favorably as the requests of third parties, in
the Contractor’s attempt to reschedule the affected services in an equitable
manner.  In the event that commitments to other launch customers, including
other Government customers, preclude the Contractor from meeting NASA mission
requirements, the Government may terminate the PPTO without penalty to the
Government.

 (f)           Concurrent Delays

The parties agree that the liquidated damages and/or equitable adjustment
specified in this contract for IFO and/or LD delays are not payable for
concurrent delays by NASA and the Contractor.

14


--------------------------------------------------------------------------------



ARTICLE F-5                     FAR 52.217-9 OPTION TO EXTEND THE TERM OF THE
CONTRACT (MAR 2000)

(a)                                The Government may extend the term of this
contract by written notice to the Contractor within the last 6 months of the
current period of performance; provided that the Government gives the Contractor
a preliminary written notice of its intent to extend at least 60 days before the
contract expires. The preliminary notice does not commit the Government to an
extension.

(b)                               If the Government exercises this option, the
extended contract shall be considered to include this option clause.

(c)                                The total duration of this contract,
including the exercise of any options under this clause, shall not exceed 4
years, 9 months.

(End of Clause)

[END OF SECTION]

15


--------------------------------------------------------------------------------



SECTION G - CONTRACT ADMINISTRATION DATA


ARTICLE G-1                   LISTING OF CLAUSES INCORPORATED BY REFERENCE

NOTICE:  The following contract clauses pertinent to this SECTION are hereby
incorporated by reference:

I.               FEDERAL ACQUISITION REGULATION (48 CFR CHAPTER 1) CLAUSES

None Incorporated by Reference

II.           NASA FAR SUPPLEMENT (48 CFR CHAPTER 18) CLAUSES:

NFS 1852.216-80

Task Ordering Procedures (Oct 1996)) Insert: fill-in paragraph (c) “30”;
paragraph (e) “5”.

NFS 1852.223-71

Frequency Authorization (Dec 1988)

 


ARTICLE G-2                   TASK ORDERING PROCEDURES

A. Types of Task Orders.

There are two types of task orders that may be issued under this contract:  (1)
Payload Processing Task Order (PPTO) and (2) non-PPTOs.  PPTOs will be used to
order standard payload processing services (CLIN 1, 6 & 11) and any CLIN 2-5,
7-10 or 12-15 services related to a specific payload processing service.  Items
other than CLIN 1 payload processing services that are not related to a specific
payload processing service will be obtained by non-PPTOs.  PPTOs will be ordered
in accordance with the procedures set forth in FAR 16.505. The Government has
the unilateral right to order, and the contractor has the obligation to provide,
payload processing services under this contract at the NTE prices stated
herein.  Any such unilateral order shall be issued no later than 60 days prior
to the initial occupancy date (CLIN 1) or required performance date (CLIN 2). 
The Contractor may, however, return a unilateral order or otherwise decline to
bid on a Request for Payload Processing Services Proposal (PPSP), in the event
that the requested facility occupancy period is contractually committed to
another party.  Proposal preparation costs associated with responding to any
request for proposal under this contract that may or may not lead to an order,
must be treated as an indirect cost.

B.    Payload Processing Task Orders

1.   Requests for Payload Processing Services Proposals (PPSP).  The request for
PPSP will provide any special instructions regarding the level of detail
required in the proposal, and will include a date and time for submission of the
proposal.  Generally, proposals will be due within thirty (30) calendar days
from the date of the request for PPSP.

2.   Payload Processing Services Proposal.  The Contractor, when submitting a
PPSP, shall indicate the PPSP is compliant with the contract terms, statement of
work, and the specific requirements contained in the request for PPSP.

16


--------------------------------------------------------------------------------


Pricing for all PPSPs standard and non-standard services shall not exceed the
maximum NTE prices contained in Tables B-6.1 through B-6.6 of this contract, but
may be adjusted downward by the Contractor for the specific payload processing
service being proposed.  Any Contractor proposed reduction will be applicable to
the current PPSP only and will not be deemed as a permanent reduction of the NTE
prices contained in Tables B-6.1 through B-6.6.  Any mission unique services,
special task assignments, or facility modifications not priced in the
non-standard services must be separately identified and individually priced. 
Pricing detail shall be sufficient to allow the Government to determine price
reasonableness.

The proposed payload processing services price, including applicable priced
non-standard services, mission unique services, special task assignments, or
facility modifications shall be totaled for a single firm-fixed price for all
efforts required under the order for that payload processing service.  The total
firm-fixed price shall be applied to the percentages in Article H.8, “Milestone
Performance and Payment”, for conversion to dollar amounts for each payment
event.  In addition, the accomplishment criteria narration shall be
appropriately modified to add any non-standard services and/or mission unique
modifications.

3.     Payload Processing Services Proposal Evaluation.  The Contracting Officer
will evaluate the following factors prior to award of a PPTO:

a.             Technical capability/risk, including the following:

(1)        Contractor’s ability to meet specific spacecraft requirements,
including schedule requirements, as specified in the Request for PPSP.

(2)   Information gained through Government Insight and Approval activities.

(3)        Unique terms and conditions contained in a contract which may impact
price, performance or risk.

b.              Reasonableness of proposed price, including any probable cost
impacts to the Government as a result of technical risks.

4. Modifications to Payload Processing Services Task Orders.  After a PPTO is
issued, it may be necessary to add priced non-standard services to the PPTO. 
These additions will be accomplished via modifications to the original PPTO.  In
addition, mission unique services that are not included in the priced
non-standard services may be added to, or deleted from, PPTO’s via modification
to the original PPTO.  In this instance, the terms of the existing PPTO, such as
price, payment events, and accomplishment criteria, will be modified to reflect
the change.

C.    Non-PPTOs

Issuance of non-PPTOs will normally be a follow-on to a PPTO and, therefore,
issued pursuant to paragraph B.4 of this Article (Task Ordering Procedures). 
Non-PPTOs may be issued for special task assignments under CLIN 4, 9, and 14,
non-standard services priced

17


--------------------------------------------------------------------------------


under CLIN 2, 7, and 12, mission unique services under CLIN 3, 8, and 13, and
facility modifications under CLIN 5, 10, and 15.  However, as mentioned above,
any non-standard services related to a specific payload processing service will
be ordered via a PPTO or a modification to a PPTO.

D.    Task Order Authorization and Content

As stated in NFS 1852.216-80 Alt. I, the only person authorized to issue task
orders under this contract is the Kennedy Space Center Contracting Officer. 
Task orders will be issued in writing; however, any facsimile, electronic, or
oral task orders issued by the Contracting Officer will be confirmed in writing
within 5 business days.  The Contractor will acknowledge receipt and acceptance
of the task order by signing the task order and returning it to the Contracting
Officer.  Each task order will include the following information:

1.             Date of the task order;

2.             Contract number and task order number;

3.             Statement of Work and any other documentation on which the price
is based;

4.             Product or Service to be delivered;

5.             Task order price;

6.             Completion/Delivery date;

7.             Accounting and appropriation data.


ARTICLE G-3                   INVOICE INSTRUCTIONS

Contractors are encouraged to use copies of the MIRR (DD Form 250) as an
invoice, in lieu of a commercial form, but are not required to do so.  When used
as an invoice, four copies shall be prepared and forwarded to the payment office
as follows:

(i)                                     Complete Blocks 5, 6, 19 and 20.

(ii)                                  Mark in letters approximately one inch
high, first copy: “ORIGINAL INVOICE”; three copies: “INVOICE COPY.”

(iii)                               Forward the four copies to the payment
office (Block 12 address of SF 26).

[END OF SECTION]

18


--------------------------------------------------------------------------------



SECTION H - SPECIAL CONTRACT REQUIREMENTS


ARTICLE H-1                   LISTING OF CLAUSES INCORPORATED BY REFERENCE

NOTICE:  The following contract clauses pertinent to this SECTION are hereby
incorporated by reference:

I.               FEDERAL ACQUISITION REGULATION (48 CFR CHAPTER 1) CLAUSES

None Incorporated by Reference

II.           NASA FAR SUPPLEMENT (48 CFR CHAPTER 18) CLAUSES:

NFS 1852.223-70

Safety and Health (Apr 2002)

NFS 1852.223-75

Major Breach of Safety or Security (Feb 2002)

NFS 1852.228-78

Cross-Waiver of Liability for NASA Expendable Launch Vehicle Launches (Sep 1993)

 


ARTICLE H-2                   JOINT FACILITY OCCUPANCY

The Contractor shall provide dedicated and distinct processing space and control
room space for each NASA payload.  If multiple operations are on-going in this
facility the Contractor shall ensure the following:

1.               NASA communications (including voice, video and data) are not
impacted by other payload communications and usage and requirements,

2.               NASA schedules are not impacted by other operations within the
facility,

3.               NASA cleanliness requirements shall not be compromised due to
sharing of common A/C systems, access doors, etc.,

4.               NASA payloads, as well as NASA personnel, and their
contractors, representatives, and approved visitors, shall be physically safe
from effects of other planned operations.

5.               NASA operations shall have access to work space without
interference from other ongoing operations within the facility (e.g. Paging and
area warning system, use of facility power systems, personnel access, crane
usage, facility lighting, etc.),

6.               The Contractor shall ensure that there are no RF or magnetic
disturbances in the assigned work areas created by other facility occupants. 
The Contractor should be prepared to work with the Spacecraft User to establish
other unique environments as required,

7.               When hazardous operations are planned/anticipated, the
Contractor shall coordinate with all parties/facility occupants to minimize
schedule impacts, and

8.               The contractor shall ensure that all personnel are notified
regarding hazards from other occupants’ programs.

19


--------------------------------------------------------------------------------



ARTICLE H-3                   1852.223-70  SAFETY AND HEALTH (DEC  2006)

(a)             Safety is the freedom from those conditions that can cause
death, injury, occupational illness, damage to or loss of equipment or property,
or damage to the environment.  NASA’s safety priority is to protect: (1) the
public, (2) astronauts and pilots, (3) the NASA workforce (including contractor
employees working on NASA contracts), and (4) high-value equipment and property.

(b)            The Contractor shall take all reasonable safety and occupational
health measures in performing this contract. The Contractor shall comply with
all Federal, State, and local laws applicable to safety and occupational health
including AFSPCMAN 91-710, Range Safety User Requirements Manual and any other
relevant requirements of this contract.  The Contractor shall comply with
AFSPCMAN 91-710 unless they have an existing agreement with the Range to use a
predecessor document, such as Eastern & Western Range Safety requirements, EWR
127-1.  Proof of such agreement must be provided to NASA.

(c)             The Contractor shall take, or cause to be taken, any other
safety, and occupational health measures the Contracting Officer may reasonably
direct.  To the extent that the Contractor may be entitled to an equitable
adjustment for those measures under the terms and conditions of this contract,
the equitable adjustment shall be determined pursuant to the procedures of the
Contract Terms and Conditions-Commercial Items clause of this contract;
provided, that no adjustment shall be made under this Safety and Health clause
for any change for which an equitable adjustment is expressly provided under any
other clause of the contract.

(d)            The Contractor shall immediately notify and promptly report to
the Contracting Officer or a designee any accident, incident, or exposure
resulting in fatality, lost-time occupational injury, occupational disease,
contamination of property beyond any stated acceptable limits set forth in the
contract Schedule; or property loss of $25,000 or more, or Close Call (a
situation or occurrence with no injury, no damage or only minor damage (less
than $1,000) but possesses the potential to cause any type mishap, or any
injury, damage, or negative mission impact) that may be of immediate interest to
NASA, arising out of work performed under this contract per NPR 8621.1B.  The
Contractor is not required to include in any report an expression of opinion as
to the fault or negligence of any employee.

(e)             The Contractor shall investigate all work-related incidents,
accidents, and Close Calls, to the extent necessary to determine their causes
and furnish the Contracting Officer a report, in such form as the Contracting
Officer may require, of the investigative findings and proposed or completed
corrective actions.

20


--------------------------------------------------------------------------------


(f)      (1) The Contracting Officer may notify the Contractor in writing of any
noncompliance with this clause and specify corrective actions to be taken.  When
the Contracting Officer becomes aware of noncompliance that may pose a serious
or imminent danger to safety and health of the public, astronauts and pilots,
the NASA workforce (including contractor employees working on NASA contracts),
or high value mission critical equipment or property, the Contracting Officer
shall notify the Contractor orally, with written confirmation. The Contractor
shall promptly take and report any necessary corrective action.

(2)  If the Contractor fails or refuses to institute prompt corrective action in
accordance with subparagraph (f)(1) of this clause, the Contracting Officer may
invoke the stop-work order clause in this contract or any other remedy available
to the Government in the event of such failure or refusal.

(g)   The Contractor (or subcontractor or supplier) shall insert the substance
of this clause, including this paragraph (g) and any applicable Schedule
provisions and clauses, with appropriate changes of designations of the parties,
in all solicitations and subcontracts of every tier, when one or more of the
following conditions exist:

(1)           The work will be conducted completely or partly on premises owned
or controlled by the Government.

(2)           The work includes construction, alteration, or repair of
facilities in excess of the simplified acquisition threshold.

(3)           The work, regardless of place of performance, involves hazards
that could endanger the public, astronauts and pilots, the NASA workforce
(including Contractor employees working on NASA contracts), or high value
equipment or property, and the hazards are not adequately addressed by
Occupational Safety and Health Administration (OSHA) or Department of
Transportation (DOT) regulations (if applicable).

(4)           When the Contractor (or subcontractor or supplier) determines that
the assessed risk and consequences of a failure to properly manage and control
the hazard(s) warrants use of the clause.

(h)     The Contractor (or subcontractor or supplier) may exclude the provisions
of paragraph (g) from its solicitation(s) and subcontract(s) of every tier when
it determines that the clause is not necessary because the application of the
OSHA and DOT (if applicable) regulations constitute adequate safety and
occupational health protection.  When a determination is made to exclude the
provisions of paragraph (g) from a solicitation and subcontract, the Contractor
must notify and provide the basis for the determination to the Contracting
Officer.  In subcontracts of every tier above the micro-purchase threshold for
which paragraph (g) does not apply, the Contractor (or subcontractor or
supplier) shall insert the substance of paragraphs (a), (b), (c), and (f) of
this clause).

(i)      Authorized Government representatives of the Contracting Officer shall
have access to and the right to examine the sites or areas where work under this
contract is being

21


--------------------------------------------------------------------------------


performed in order to determine the adequacy of the Contractor’s safety and
occupational health measures under this clause.

(j)      The contractor shall maintain a safety and health plan per AFSPCMAN
91-710 requirements and continually update the safety and health plan for
changes to safety requirements, new or modified hardware (both flight and GSE),
or when deemed necessary by NASA.  In particular, the Contractor shall furnish a
list of all hazardous operations to be performed, and a list of other major or
key operations required or planned in the performance of the contract, even
though not deemed hazardous by the Contractor. NASA and the Contractor shall
jointly decide which operations are to be considered hazardous, with NASA as the
final authority.  Before hazardous operations commence, the Contractor shall
submit for NASA concurrence the following deliverables:

(1)     Written hazardous operating procedures for all hazardous operations;

(2)     Qualification standards for personnel involved in hazardous operations

(3)     Written hazard reports or Failure Mode Analysis..

(k)    Mission specific tailoring of safety requirements shall be performed for
each mission to reflect mandatory NASA safety requirements and mission-specific
safety requirements that will vary for the NASA payload/organizations occupying
the Contractor’s facility.  This mission specific tailoring shall reflect
current safety policy, and criteria applicable to ground support equipment (GSE)
and to ground operations processing at the facility.  The Contractor will
support tailoring, in accordance with NASA STD 8719.8, Expendable Launch Vehicle
Payload Safety Review Process Standard.  Tailoring will be conducted to
accomplish the following:

1.     NASA specified safety requirement(s) (e.g., NASA Standards, KSC
Regulations, or Air Force Safety requirements) shall be tailored to identify
applicable requirements, document and substantiate alternate methods/process
that achieve an equivalent level of safety, and identify potential areas of
non-compliance for resolution.  Tailoring shall include assessments of NASA
Payload Safety organizations program requirements to supplement NASA Standards,
as needed, for inclusion in the tailored document. This includes Hazard Reports
and/or Failure Mode Analysis (single failure points) for GSE and Flight
Hardware.

2.     Tailoring will reflect the requirements of the Contractor, NASA Payload
Safety Organization, NASA KSC LSP SMA, and the Launch Service Contractor. 
Tailoring meetings will be supported by safety representatives from these
organizations.

3.     The Final Mission Specific Tailoring shall be completed 120 calendar days
prior to Initial facility occupancy, and be approved by the participating
organizations and the Contractor.

22


--------------------------------------------------------------------------------


The Contractor, through the variance process defined in the Mission Specific
Tailoring, will document any non-compliance to NASA Standards or higher-level
requirements.

(End of clause)


ARTICLE H-4      GOVERNMENT INSIGHT AND APPROVAL

In addition to the rights the Government has under the inspection clauses of
this contract, the Government shall have the right of insight and approval.  In
order for the Government to ensure the highest practical probability of mission
success for each payload processed through the Contractor’s facility, the
Government must be provided an adequate level of insight into and/or approval of
certain Contractor products, tasks and milestones.  The Contractor shall
maintain all documentation requiring insight or approval at the Contractor’s
facility.  This includes insight into and/or approval of certain subcontractor
tasks where some hands-on operations are performed (e.g. payload
transportation).

The Government’s monitoring of payload processing facilities and services
provided by the private sector has two elements: approval and insight. 
Government approval is defined as providing authority to proceed and/or formal
acceptance of requirements, plans, designs, analyses, tests, or success criteria
in specified areas.  Where Government approval is required, the payload
processing facility Contractor shall submit the necessary documentation to the
Government Contracting Officer and copies to the Government COTR.

Government insight is defined as gaining understanding necessary to
knowledgeably concur with the Contractor’s action through watchful observation,
inspection, or review of program events, documents, meetings, tests, audits,
hardware, etc., without approval/disapproval authority.  Where Government
insight is required, the payload processing facility provider shall notify the
Government COTR at the processing site of meetings, reviews, or tests in
sufficient time to permit meaningful Government participation.

Should approval or insight identify noncompliance with the terms and conditions
of the contract, a difference in interpretation of test results, or disagreement
with the Contractor technical directions, the Government will take appropriate
action under the terms of the contract to ensure contract compliance or resolve
differences with the Contractor.

NASA shall have insight into and/or approval of Contractor initiated changes
that affect NASA missions, in accordance with SOW 3.  This insight/approval
shall be accommodated with no increase to the contract price.

Specific areas where the Government requires the right of approval and/or
insight are listed in the following paragraphs.  Additional requirements
applicable to new and modified payload processing facilities and systems that
have not been proven are defined in paragraph F.

23


--------------------------------------------------------------------------------


A.            PAYLOAD PRE-SHIP FACILITY INSPECTION

Approval is required for the following:

1.   Certificate of Facility Readiness (COFR)

2.   Selection of facilities and room to be provided for processing activities,
and control rooms and office areas.

Insight is required for the following:

1.   Facility and facility systems analyses, tests and configurations

2.   Mission reviews, plans, and schedules

3.   Major/Critical problems

4.   Operations and maintenance procedures

5.   Facility operating permits, licenses or other authorizing documents

6.  Safety procedures and processes

B.            EQUIPMENT/PAYLOAD OFFLOAD, TRANSPORT, AND DELIVERY

Approval is required for the following:

1.   Offload and transport operation and procedure

2.   Transportation route survey

Insight is required for the following:

1.   Security escort, badging, and permit arrangements

2.   Handling GSE

3.   Safety procedures

C.            PAYLOAD PROCESSING FACILITY AND SERVICES

Approval is required for the following:

1.   Manifest Schedule (NASA missions only)

2.   Sample analysis of propellants, gasses, and fluids

3.   Payload Processing Facility cleanliness

4.   Storage of GSE and flight hardware

Insight is required for the following:

1.   Work schedules and plans (facility and facility systems)

2.   Other tenants processing schedules

3.   Major/critical problems

4.   Anomaly resolution

5.   Failure analysis

6.   Operations and maintenance procedures

7.   Maintenance history logs

8.   Maintenance schedules

9. Storage, handling and sample analysis of propellants

10. Facility Security procedures

24


--------------------------------------------------------------------------------


11. Facility Safety procedures

D.            POST LAUNCH EQUIPMENT DEPARTURE

Insight is required for the following:

1.   Handling of GSE

2.   Facility and facility systems analysis and test

E.             ANALYSIS AND INVESTIGATIONS AFFECTING NASA MISSIONS

Insight is required for the following:

1.   Anomaly Investigation/Closeout

F.             NEW AND MODIFIED PAYLOAD PROCESSING FACILITIES AND

 SYSTEMS

For the systems listed below, NASA will approve hardware design specifications,
plans for analyses and tests of such hardware and the suitability of the
manufactured hardware for payload processing operations.  This approval requires
that NASA receive insight into design reviews, analyses and test results, and
test procedures and operations, for the following systems:

1.   Cranes and other hardware handling equipment

2.   HVAC Systems

3.   Communication Systems

4.   UPS

5.   Safety Systems (fire detection/suppression, toxic vapor monitoring,
lightning protection, etc)

Notwithstanding the insight and approvals set forth above, the Contractor
assumes full payload processing facility system performance responsibility as
set forth in clause H.8, Milestone Performance and Payment.


ARTICLE H-5      INVESTIGATIONS AND CORRECTIVE ACTIONS

1.             In the event that the facility, facility systems, and/or facility
support equipment do not achieve performance requirements or if any processing
anomaly occurs, the Contractor shall investigate this anomaly or failure at its
expense.  The Contractor shall determine the scope of the investigation and
shall conduct and control the investigation.  The Government, at its option, may
provide an overview team to assess and approve the Contractor’s investigative
and corrective actions.  The Government’s designated representatives may observe
and participate in the investigation.

2.             The Contractor shall present to the Government its findings
resulting from the investigation and the proposed corrective actions, if any. 
The Contractor has the burden of

25


--------------------------------------------------------------------------------


proof to show that the corrective action is sufficient.  The Contracting Officer
may either accept or reject any finding or corrective action.  If the
Contracting Officer accepts a finding and the related corrective action, the
costs of the corrective actions will be borne by the Contractor including
re-validation for NASA’s use.  The Government may at its option and its expense
conduct its own investigation of the anomaly or failure.  The Contractor shall
cooperate with and fully support the Government’s investigation.

3.             If the Government determines that additional or corrective action
other than that proposed by the Contractor is required, the Contractor shall
implement the Contracting Officer’s written direction to perform the corrective
action.  The costs of implementing the Contracting Officer’s directed corrective
action may be a basis for an equitable adjustment.


ARTICLE H-6      LIABILITY

A.            Definitions

For purposes of this clause, the following definitions are applicable:

(1)    A “Party” is a person or entity that signs this contract.

(2)    The term “related entity” means:

(i)    a Contractor or subcontractor of a Party at any tier;

(ii)   a user or Customer of a Party at any tier; or

(iii)  a Contractor or subcontractor of a user or Customer of a Party at any
tier.  “Contractors” and “subcontractors” include suppliers of any kind.

(3)  The term “damage” means:

(i)    bodily injury to, or other impairment of health of, or death of, any
person;

(ii)   damage to, loss of, or loss of use of any property;

(iii) loss of revenue or profits; or

(iv) other direct, indirect or consequential damage.

(4)   The term “launch vehicle” means an object (or any part thereof) intended
for launch, launched from Earth, or returning to Earth which carries payloads or
persons, or both.

(5)  The term “payload” means all property to be flown or used on or in a launch
vehicle.

(6)   The term “Protected Space Operations” means all launch vehicle and payload
activities on Earth, in outer space, or in transit between Earth and outer space
performed under this contract.  It includes, but is not limited to:

(i)            research, design, development, test, manufacture, assembly,
integration, operation, or use of:  launch vehicles, transfer vehicles,
payloads, related support equipment and facilities and services;

26


--------------------------------------------------------------------------------


(ii)           all activities related to ground support, test, training,
simulation, or guidance and control equipment, and related facilities or
services.

“Protected Space Operations” excludes activities on Earth which are conducted on
return from space to develop further a payload’s product or process for use
other than for launch vehicle related activities in implementation of this
Contract.

(7)   The term “Unusually Hazardous Risks” means those risks, beginning with
payload arrival at the landing site or Payload Processing Facility, which result
from the pressures, gasses, propellants, ordnance, fuels or radiation sources
(such as ionized or non-ionized) utilized on the specific payload.  Payload
processing itself may involve hazardous situations (e.g. fueling) as would
potential accidents resulting in burning, combustion, explosion or fuel leaks,
(e.g. hydrazine) encountered during the processing flow.

B.            Liability for Unusually Hazardous Risks - Third Party

a.             Liability Scheme

(1)           The Contractor shall continue in effect or otherwise purchase $25
million insurance coverage protecting the Contractor and/or the Government from
third party claims for Unusually Hazardous Risks.  If existing insurance is not
applicable, or the amount is considered insufficient to cover the probable
liability to third parties, and NASA has decided not to indemnify the Contractor
from third party claims, then the Contractor shall obtain additional insurance
to cover the third party claims.  The cost for obtaining such additional
insurance shall be subject to an equitable adjustment.  The Contractor shall
consult with and obtain the approval of the Contracting Officer before it
modifies or cancels any such insurance that would affect the protection provided
to the Contractor or the Government.

(2)           If the payload processing services required by this contract are
determined to be subject to Public Law 85-804 Indemnification for Unusually
Hazardous Risks, and the Contracting Officer so notifies the Contractor, the
Contractor may request approval for indemnification, if desired, in accordance
with the procedures set forth in b. below.  Note that the Contractor must submit
any requests for indemnification to the Government at least six months before
the Occupancy Date.  If the Contractor fails to provide a complete and timely
request for indemnification, then the Government shall be under no obligation to
approve the indemnification prior to occupancy.  In no event will the Contractor
be excused from proceeding with the occupancy as scheduled.

27


--------------------------------------------------------------------------------


b.             Procedures

(1)           At least six months (or such other date as may in writing be
agreed to) before the occupancy of a payload (or before the first payload of a
series of payloads to be covered by insurance or indemnification) the Contractor
shall provide to the Contracting Officer:

(i)            a copy of the terms and conditions of any existing policy and/or
the proposed insurance policy which covers third party liability and the premium
cost to the Government for such proposed policy; and if the services under this
contract are determined to be subject to Public Law 85-804 and the Contractor
has elected to seek such indemnification, then

(ii)           a request for indemnification which contains the information
required by Federal Acquisition Regulations (FAR) Subpart 50.4 as supplemented
by NASA FAR Supplement (NFS) 1850.4.

(2)           The proposed insurance policy shall meet at a minimum the
following requirements:

(i)            The insurance shall protect the Contractor, and, to the extent
insurance may be obtained without additional cost to the Government, it shall
protect the Government.

(ii)           The Contractor shall propose an amount of insurance protection
that is available in the world market at reasonable premium cost.

(iii)          The policy shall provide that coverage will attach upon
commencement of initial facility occupancy date and shall remain in force
through facility departure date and may not be revised or canceled prior to the
facility departure date, unless the Contracting Officer agrees in writing to the
revision or cancellation.

(3)           Within 60 days after receiving the information described in
paragraph B.b.l of this Article, the Contracting Officer shall:

(i)            approve the proposed insurance policy; or

(ii)           require modifications to the policy and establish a date for
submission of a revised proposed policy; or

(iii)          determine that the proposed policy shall not be purchased by the
Contractor covering the Unusually Hazardous Risks of a particular mission.

28


--------------------------------------------------------------------------------


(4)           If the Government approves a proposed insurance policy, the
Contractor shall provide proof of the required insurance by:

(i)            certifying to the Contracting Officer, in a writing signed by an
authorized officer of the Contractor, that it has obtained the approved
insurance policy; and

(ii)           filing with the Contracting Officer a certificate of insurance
showing insurance coverage by the insurer of a currently effective and properly
endorsed policy which has been approved by the Contracting Officer.  The
Contractor shall provide to the Government a copy of the approved insurance
policy as soon as it becomes available.

c.             Applicable Indemnity Clause

The clause in FAR 52.250-1 entitled “Indemnification Under Public Law 85-804
(April 1984)” shall be included by reference in Article I-l of this contract, if
the NASA Administrator determines that services under this contract are subject
to Public Law 85-804.

C.            Cross-waiver of Liability

a.             The objective of this Paragraph C is to establish a cross-waiver
of liability by the parties and related entities in the interest of encouraging
participation in the exploration, exploitation, and use of outer space.  This
cross-waiver of liability shall be broadly construed to achieve this objective.

b.             (1)           Each Party agrees to a cross-waiver of liability
pursuant to which each Party waives all claims against any of the entities or
persons listed in such paragraphs b(l)(i) through b(l)(iii) of this paragraph
based on damage arising out of Protected Space Operations.  This cross-waiver
shall apply only if the person, entity, or property causing the damage is
involved in Protected Space Operations and the person, entity, or property
damaged is damaged by virtue of its involvement in Protected Space Operations. 
The cross-waiver shall apply to any claims for damage, whatever the legal basis
for such claims, including but not limited to delict and tort (including
negligence of every degree and kind) and contract, against:

(i)            another Party;

(ii)           a related entity of another Party;

(iii)          the employees of any of the entities identified in subparagraphs
b(l)(i) and b(l)(ii) of this paragraph.

29


--------------------------------------------------------------------------------


(2)           In addition, each Party shall extend the crosswaiver of liability
as set forth in paragraph b(l) of this paragraph to its own related entities by
requiring them, by contract or otherwise, to agree to waive all claims against
the entities or persons identified in paragraphs b(l)(i) through b(l)(iii) of
this paragraph.

(3)           For avoidance of doubt, this cross-waiver of liability includes a
cross-waiver of liability arising from the Convention on International Liability
for Damage by Space Objects (Mar 29, 1972, 24 United States Treaties and Other
International Agreements (U.S.T.) 2389, Treaties and other International Acts
Series (T.I.A.S.) No. 7762) where the person, entity, or property causing the
damage is involved in Protected Space Operations and the person, entity, or
property damage is damaged by virtue of its involvement in Protected Space
Operations.

(4)           Notwithstanding the other provisions of this paragraph C, this
cross-waiver of liability shall not be applicable to:

(i)            claims between a Party and its own related entity or between its
own related entities;

(ii)           claims made by a natural person, his/her estate, survivors, or
subrogees for injury or death of such natural person;

(iii)          claims for damage caused by willful misconduct;

(iv)          intellectual property claims;

(v)           contract claims between the Parties based on the express
contractual provisions of this contract, except for this Cross-Waiver of
Liability clause;

(5)           Nothing in this paragraph shall be construed to create the basis
for a claim or suit where none would otherwise exist.

D.            Limitation of Contractor and Customer Liability

Notwithstanding the definition of the term “Damage”, to the extent that a risk
of Damage is not dealt with expressly in this Contract, Contractor’s liability
to customer, and Customer’s liability to Contractor arising out of this
Contract, whether or not arising as a result of an alleged breach of this
Contract, (i) shall be limited to direct damages only and shall not include any
loss of revenue, profits or other indirect or consequential damages, and (ii)
shall not exceed the total price paid to Contractor by Customer for the Services
to be provided for the particular Payload under this Contract.

30


--------------------------------------------------------------------------------



ARTICLE H-7                      LICENSES AND PERMITS FOR A PAYLOAD PROCESSING
FACILITY/OPERATOR

The Contractor shall assume all responsibility for obtaining the necessary
licenses, permits, site plans, and clearances, with the exception of radioactive
materials, that may be required by the Department of Transportation, Department
of Commerce, Department of Defense, or other Federal, State, or local
governmental bodies or subdivisions thereof, or of any other duly constituted
public authority in performance of the work whether performed by the Contractor
or the Spacecraft User housed in the facility unless otherwise directed by the
Contracting Officer.  This includes obtaining a Technical Assistance Agreement
approved by the Department of State for working with Foreign Spacecraft Users,
if necessary.  The Contractor shall obey and abide by all applicable laws,
regulations or ordinances in order to operate as a commercial payload processing
Contractor under this contract.  All applicable costs and fees associated with
obtaining licenses, permits, site plans, and clearances are included in the CLIN
prices.


ARTICLE H-8      MILESTONE PERFORMANCE AND PAYMENT

A.            DEFINITION

For purposes of this clause, the definition of “successful” means the
Contracting Officer has determined that the Contractor has fully met all of the
assigned milestones and required tasks in a timely manner, and met or exceeded
the applicable requirements of the PPTO.

B.            PURPOSE AND AUTHORITY

The Contracting Officer will determine the performance price based upon
evaluation of the Contractor’s performance at each milestone.  This
determination will be based upon the success criteria defined in C of this
Article and data input from the Spacecraft User and the COTR.

C.            PROCEDURES

The Contracting Officer will authorize payment based upon how well the
Contractor completes five predefined milestones.  Milestones one through four
will have fixed percentage payments of the Task Order price, and the Contractors
performance will be assessed, but the percentage will not be changed (except as
authorized by Article E-1, Article B-7, or Article F-4).  The Contracting
Officer may defer payment at any milestone when the Contractor has failed to
meet the requirements of the milestone.  The payment will only be deferred until
that time when all requirements have been met.  Milestone five will have a
maximum percentage payment, based upon the initial Task Order price, which may
be reduced based on the Contractor’s performance on

31


--------------------------------------------------------------------------------


milestones one through five.  The total reduction for any single task order will
not exceed 10% of the Task Order price. The five milestones, associated
criteria, and percentages are defined as follows:

(1)           Payload Processing Task Order

The Government will send a Payload Processing Task Order to the Contractor.  The
Contractor shall provide a Letter of Confirmation agreeing to the proposed
processing schedule not more than 15 calendar days after receipt of the Payload
Processing Task Order.  Upon receipt of the Letter of Confirmation, the
Contracting Officer will authorize payment of 5 percent of the Task Order price.

(2)           The Certificate of Facility Readiness (COFR)

The Contractor is responsible for submittal of the COFR in sufficient time to
obtain Government approval not later than 30 days prior to initial facility
occupancy.  The Government will provide approval/disapproval of each Contractor
submittal of the COFR within 10 working days.  The approval will involve random
inspection of system back-up documentation used in the preparation of the COFR,
and may include an inspection or walkthrough of the facility, by the COTR or a
designee.  As a minimum, the COFR shall:

(i)            Identify all systems by name

(ii)           Identify each system as critical/non-critical

(iii)          Provide a brief description of status and readiness of the
facility and each facility system

(iv)          Provide a copy of the certification for each system’s proofload,
calibration, compliance, or inspection

(v)           List supporting documentation for each system

(vi)          Provide a summary of facility modifications implemented since last
NASA usage

(vii)         Have an Open Items, Issues and Concerns Section with associated
correction plan and date

(viii)        Have an Exception, Waivers, and Deviation Section

(ix)           Safety Statement of Readiness

Upon approval of the COFR, the Contracting Officer will authorize the payment of
30 percent of the Task Order price.

(3)           Offloading, and transporting of GSE and payload into the PPF

The Contractor shall have provided the necessary equipment and personnel and
transported the payload and GSE from the arrival point to the inside of the PPF
without incident.  The Contractor shall comply with all DRL requirements.  In

32


--------------------------------------------------------------------------------


addition, all facility services and systems shall be in place and ready to
support Spacecraft User activities.  This shall include but not be limited to:

(i)            Proof that operational systems (communications, television, RF,
etc.) are validated and ready to support

(ii)           Proof the administrative systems (desks, telephones, LAN, Fax
machines, copiers, etc.) are ready for use

(iii)          Proof the facility systems (power, gases, compressed air) are in
place to support the payload and associated GSE

(iv)          Proof that cleanroom specifications have been maintained

Upon completion of this activity, the Contracting Officer will authorize payment
of 15 percent of the Task Order price.

(4)           Payload processing period

The Contractor shall demonstrate that all facility systems have met the
Government’s minimum requirements as defined in the SOW, all necessary support
services and materials have been provided in a timely manner, and any facility
system failures or deficiencies have been corrected without causing delay to the
processing schedule or impact to flight hardware.  When the payload departs the
facility, the Contracting Officer will authorize payment of 30 percent of the
Task Order price.

(5)           Facility departure

The Contractor shall have demonstrated that all facility systems have met the
Government’s minimum requirements as defined in the SOW, all necessary support
services and materials required at the PPF have been provided in a timely manner
during the pad processing and launch periods, and any facility system failures
or deficiencies have been corrected without causing delay to the processing or
launch schedule.  The Contractor shall have provided the necessary equipment and
personnel to load and transport the GSE and payload (if required) from the PPF
to the departure point without incident.  When all Spacecraft User hardware has
departed the facility, the Contracting Officer will authorize payment of up to
(or percentage thereof) 20 percent of the initial Task Order price, as defined
by the table in Section D, and any increase/decrease due to contract
modification.

D.            PERFORMANCE PRICE

In the event the Contracting Officer determines that the Contractor has had less
than successful performance ratings on any of the five milestones, the
Contracting Officer may reduce payment of milestone five based on the following
schedule:

33


--------------------------------------------------------------------------------


 

Milestone Number

 

Reduction of Initial Task Order price

1

 

Up to 1 percent of Initial Task Order price

2

 

Up to 5 percent of Initial Task Order price

3

 

Up to 3 percent of Initial Task Order price

4

 

Up to 6 percent of Initial Task Order price

5

 

Up to 5 percent of Initial Task Order price

 

The total reduction for any single task order will not exceed 10% of the Task
Order price.

E.             DETERMINATION OF MILESTONE PAYMENT

The Contracting Officer’s determination under this clause is subject to the
“Disputes” clause of this contract.


ARTICLE H-9                      SUBCONTRACT REPORTING FOR SMALL, SMALL
DISADVANTAGED AND WOMEN-OWNED SMALL BUSINESS CONCERNS

The amounts and percentages contained in the subcontracting reports required by
FAR 52.219-9 and NFS 1852.219-75 shall be cumulative during performance of the
contract.  However, reporting shall only be required when task orders are active
under this contract.


ARTICLE H-10                    FACILITY UPGRADES AND MODIFICATIONS

Any facility upgrades or modifications, permanent or semi-permanent, that are
paid for by NASA under this contract to enhance the contractor’s capability to
meet the payload processing requirements of a particular mission will become the
property of the contractor, and the contractor agrees to make the enhanced
capability resulting from such upgrades and modifications available to NASA for
the duration of the contract at no additional cost to the Government.

[END OF SECTION]

34


--------------------------------------------------------------------------------



SECTION I - CONTRACT CLAUSES


ARTICLE I-1                        LISTING OF CLAUSES INCORPORATED BY REFERENCE

NOTICE:  The following contract clauses pertinent to this SECTION are hereby
incorporated by reference:

I.              FEDERAL ACQUISITION REGULATION (48 CFR CHAPTER 1) CLAUSES

FAR 52.204-7

 

Central Contractor Registration (Jul 2006)

FAR 52.204-9

 

Personal Identity Verification of Contractor Personnel (Nov 2006)

FAR 52.211-15

 

Defense Priority and Allocation Requirements (Sep 1990)

FAR 52.212-4

 

Contract Terms and Conditions- Commercial Items (Sep 2005)

FAR 52.216-18

 

Ordering (Oct 1995) Insert: Fill-in Paragraph (a): “Contract Award date”,
“December 31, 2011”

FAR 52.216-19

 

Order Limitations (Oct 1995) Insert: fill-in paragraph (a) “$10,000”; paragraph
(b)(1) “$5,000,000”; paragraph (b)(2) “$5,000,000”; paragraph (b)(3) “30”;
paragraph (d) “7”

FAR 52.216-22

 

Indefinite Quantity (Oct 1995) Insert: fill-in paragraph (d) “180 days after
launch of the final mission authorized under this contract”

FAR 52.217-8

 

Option to Extend Services (Nov 1999) Insert: fill-in “the last 6 months of the
current period of performance”

FAR 52.247-34

 

F.O.B. Destination (Nov 1991)

 

II.            NASA FAR SUPPLEMENT (48 CFR CHAPTER 18) CLAUSES:

NFS 1852.215-84

 

Ombudsman, Alternate I (Oct 2003) Insert[Fill in: Insert “James E. Hattaway Jr.,
Kennedy Space Center, Code AA-B, Kennedy Space Center FL 32899, telephone number
321-867-7246, fax 321-867-8807, email James.E.Hattaway@nasa.gov. “]

NFS 1852.203-70

 

Display of Inspector General Hotline Posters (Jun 2001)

NFS 1852.219-75

 

Small Business Subcontracting Reporting (May 1999)

NFS 1852.219-76

 

NASA 8 Percent Goal (Jul 1997)

NFS 1852.225-70

 

Export Licenses (Feb 2000)

NFS 1852.228-75

 

Minimum Insurance Coverage (Oct 1988)

NFS 1852.237-73

 

Release of Sensitive Information (Jun 2005)

 


ARTICLE I-2                        52.212-5  CONTRACT TERMS AND CONDITIONS
REQUIRED TO IMPLEMENT STATUTES OR EXECUTIVE ORDERS – COMMERCIAL ITEMS.

 (a) The Contractor shall comply with the following Federal Acquisition
Regulation (FAR) clauses, which are incorporated in this contract by reference,
to implement provisions of law or Executive orders applicable to acquisitions of
commercial items:

35


--------------------------------------------------------------------------------


(1) 52.233-3, Protest After Award (AUG 1996) (31 U.S.C. 3553).

(2) 52.233-4, Applicable Law for Breach of Contract Claim (OCT 2004)
(Pub. L. 108-77, 108-78)

(b) The Contractor shall comply with the FAR clauses in this paragraph (b) that
the Contracting Officer has indicated as being incorporated in this contract by
reference to implement provisions of law or Executive orders applicable to
acquisitions of commercial items:

x (1) 52.203-6, Restrictions on Subcontractor Sales to the Government
(Sept 2006), with Alternate I (Oct 1995) (41 U.S.C. 253g and 10 U.S.C. 2402).

o (2) 52.219-3, Notice of Total HUBZone Set-Aside (Jan 1999) (15 U.S.C. 657a).

o (3) 52.219-4, Notice of Price Evaluation Preference for HUBZone Small Business
Concerns (JULY 2005) (if the offeror elects to waive the preference, it shall so
indicate in its offer) (15 U.S.C. 657a).

o (4) [Reserved]

o (5)(i)  52.219-6, Notice of Total Small Business Set-Aside (June 2003)
(15 U.S.C. 644).

o (ii) Alternate I (Oct 1995) of 52.219-6.

o (iii) Alternate II (Mar 2004) of 52.219-6.

o (6)(i)  52.219-7, Notice of Partial Small Business Set-Aside (June 2003)
(15 U.S.C. 644).

o (ii) Alternate I (Oct 1995) of 52.219-7.

o (iii) Alternate II (Mar 2004) of 52.219-7.

x (7) 52.219-8, Utilization of Small Business Concerns (May 2004)
(15 U.S.C. 637(d)(2) and (3)).

x (8)(i)  52.219-9, Small Business Subcontracting Plan (Sept 2006)
(15 U.S.C. 637(d)(4).

o (ii) Alternate I (Oct 2001) of 52.219-9.

x (iii) Alternate II (Oct 2001) of 52.219-9.

o (9) 52.219-14, Limitations on Subcontracting (Dec 1996)
(15 U.S.C. 637(a)(14)).

o (10)(i)  52.219-23, Notice of Price Evaluation Adjustment for Small
Disadvantaged Business Concerns (SEPT 2005) (10 U.S.C. 2323) (if the offeror
elects to waive the adjustment, it shall so indicate in its offer).

o (ii) Alternate I (June 2003) of 52.219-23.

o (11) 52.219-25, Small Disadvantaged Business Participation
Program—Disadvantaged Status and Reporting (Oct 1999) (Pub. L. 103-355,
section 7102, and 10 U.S.C. 2323).

o (12) 52.219-26, Small Disadvantaged Business Participation Program—Incentive
Subcontracting (Oct 2000) (Pub. L. 103-355, section 7102, and 10 U.S.C. 2323).

o (13) 52.219-27, Notice of Total Service-Disabled Veteran-Owned Small Business
Set-Aside (May 2004).

x (14) 52.222-3, Convict Labor (June 2003) (E.O. 11755).

o (15) 52.222-19, Child Labor—Cooperation with Authorities and Remedies
(Jan 2006) (E.O. 13126).

o (16) 52.222-21, Prohibition of Segregated Facilities (Feb 1999).

x (17) 52.222-26, Equal Opportunity (Apr 2002) (E.O. 11246).

36


--------------------------------------------------------------------------------


x (18) 52.222-35, Equal Opportunity for Special Disabled Veterans, Veterans of
the Vietnam Era, and Other Eligible Veterans (Sept 2006) (38 U.S.C. 4212).

x (19) 52.222-36, Affirmative Action for Workers with Disabilities (Jun 1998)
(29 U.S.C. 793).

x (20) 52.222-37, Employment Reports on Special Disabled Veterans, Veterans of
the Vietnam Era, and Other Eligible Veterans (Sept 2006) (38 U.S.C. 4212).

o (21) 52.222-39, Notification of Employee Rights Concerning Payment of Union
Dues or Fees (Dec 2004) (E.O. 13201).

o (22)(i)  52.223-9, Estimate of Percentage of Recovered Material Content for
EPA-Designated Products (Aug 2000) (42 U.S.C. 6962(c)(3)(A)(ii)).

o (ii) Alternate I (Aug 2000) of 52.223-9 (42 U.S.C. 6962(i)(2)(C)).

o (23) 52.225-1, Buy American Act—Supplies (June 2003) (41 U.S.C. 10a-10d).

(24)(i) 52.225-3, Buy American Act—Free Trade Agreements—Israeli Trade Act
(Nov 2006) (41 U.S.C. 10a-10d, 19 U.S.C. 3301 note, 19 U.S.C. 2112 note, Pub. L
108-77, 108-78, 108-286, 109-53 and 109-169).

o (ii) Alternate I (Jan 2004) of 52.225-3.

o (iii) Alternate II (Jan 2004) of 52.225-3.

o (25) 52.225-5, Trade Agreements (Nov 2006) (19 U.S.C. 2501, et seq.,
19 U.S.C. 3301 note).

x (26) 52.225-13, Restrictions on Certain Foreign Purchases (Feb 2006) (E.o.s,
proclamations, and statutes administered by the Office of Foreign Assets Control
of the Department of the Treasury).

o (27) 52.226-4, Notice of Disaster or Emergency Area Set-Aside (42 U.S.C.
5150).

o (28) 52.226-5, Restrictions on Subcontracting Outside Disaster or Emergency
Area (42 U.S.C. 5150).

o (29) 52.232-29, Terms for Financing of Purchases of Commercial Items
(Feb 2002) (41 U.S.C. 255(f), 10 U.S.C. 2307(f)).

o (30) 52.232-30, Installment Payments for Commercial Items (Oct 1995)
(41 U.S.C. 255(f), 10 U.S.C. 2307(f)).

o (31) 52.232-33, Payment by Electronic Funds Transfer—Central Contractor
Registration (Oct 2003) (31 U.S.C. 3332).

x (32) 52.232-34, Payment by Electronic Funds Transfer—Other than Central
Contractor Registration (May 1999) (31 U.S.C. 3332).

o (33) 52.232-36, Payment by Third Party (May 1999) (31 U.S.C. 3332).

o (34) 52.239-1, Privacy or Security Safeguards (Aug 1996) (5 U.S.C. 552a).

o (35)(i)  52.247-64, Preference for Privately Owned U.S.-Flag Commercial
Vessels (Feb 2006) (46 U.S.C. Appx. 1241(b) and 10 U.S.C. 2631).

o (ii) Alternate I (Apr 2003) of 52.247-64.

(c) The Contractor shall comply with the FAR clauses in this paragraph (c),
applicable to commercial services, that the Contracting Officer has indicated as
being incorporated in this contract by reference to implement provisions of law
or Executive orders applicable to acquisitions of commercial items:

x (1) 52.222-41, Service Contract Act of 1965, as Amended (July 2005)
(41 U.S.C. 351, et seq.).

37


--------------------------------------------------------------------------------


x (2) 52.222-42, Statement of Equivalent Rates for Federal Hires (May 1989)
(29 U.S.C. 206 and 41 U.S.C. 351, et seq.). Insert fill-in: 23380 Ground Support
Equipment Mechanic, $22.11; 30083 Engineering Technician III, $21.06; 01312
Secretary II, $17.65.

x (3) 52.222-43, Fair Labor Standards Act and Service Contract Act—Price
Adjustment (Multiple Year and Option Contracts) (Nov 2006) (29 U.S.C. 206 and
41 U.S.C. 351, et seq.).

o (4) 52.222-44, Fair Labor Standards Act and Service Contract Act—Price
Adjustment (Feb 2002) (29 U.S.C. 206 and 41 U.S.C. 351, et seq.).

(d)  Comptroller General Examination of Record. The Contractor shall comply with
the provisions of this paragraph (d) if this contract was awarded using other
than sealed bid, is in excess of the simplified acquisition threshold, and does
not contain the clause at 52.215-2, Audit and Records—Negotiation.

(1) The Comptroller General of the United States, or an authorized
representative of the Comptroller General, shall have access to and right to
examine any of the Contractor’s directly pertinent records involving
transactions related to this contract.

(2) The Contractor shall make available at its offices at all reasonable times
the records, materials, and other evidence for examination, audit, or
reproduction, until 3 years after final payment under this contract or for any
shorter period specified in FAR Subpart 4.7, Contractor Records Retention, of
the other clauses of this contract. If this contract is completely or partially
terminated, the records relating to the work terminated shall be made available
for 3 years after any resulting final termination settlement. Records relating
to appeals under the disputes clause or to litigation or the settlement of
claims arising under or relating to this contract shall be made available until
such appeals, litigation, or claims are finally resolved.

(3) As used in this clause, records include books, documents, accounting
procedures and practices, and other data, regardless of type and regardless of
form. This does not require the Contractor to create or maintain any record that
the Contractor does not maintain in the ordinary course of business or pursuant
to a provision of law.

(e)(1) Notwithstanding the requirements of the clauses in paragraphs (a), (b),
(c), and (d) of this clause, the Contractor is not required to flow down any FAR
clause, other than those in paragraphs (i) through (vii) of this paragraph in a
subcontract for commercial items. Unless otherwise indicated below, the extent
of the flow down shall be as required by the clause—

(i) 52.219-8, Utilization of Small Business Concerns (May 2004)
(15 U.S.C. 637(d)(2) and (3)), in all subcontracts that offer further
subcontracting opportunities. If the subcontract (except subcontracts to small
business concerns) exceeds $550,000 ($1,000,000 for construction of any public
facility), the subcontractor must include 52.219-8 in lower tier subcontracts
that offer subcontracting opportunities.

(ii) 52.222-26, Equal Opportunity (Apr 2002) (E.O. 11246).

(iii) 52.222-35, Equal Opportunity for Special Disabled Veterans, Veterans of
the Vietnam Era, and Other Eligible Veterans (Sept 2006) (38 U.S.C. 4212).

(iv) 52.222-36, Affirmative Action for Workers with Disabilities (June 1998)
(29 U.S.C. 793).

(v) 52.222-39, Notification of Employee Rights Concerning Payment of Union Dues
or Fees (Dec 2004) (E.O. 13201).

38


--------------------------------------------------------------------------------


(vi) 52.222-41, Service Contract Act of 1965, as Amended (July 2005), flow down
required for all subcontracts subject to the Service Contract Act of 1965
(41 U.S.C. 351, et seq.).

(vii) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels
(Feb 2006) (46 U.S.C. Appx. 1241(b) and 10 U.S.C. 2631). Flow down required in
accordance with paragraph (d) of FAR clause 52.247-64.

(2) While not required, the contractor may include in its subcontracts for
commercial items a minimal number of additional clauses necessary to satisfy its
contractual obligations.

(End of clause)


ARTICLE I-3                        FAR 52.252-2  CLAUSES INCORPORATED BY
REFERENCE (FEB 1998)

This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text.  Upon request, the Contracting
Officer will make their full text available.  Also, the full text of a clause
may be accessed electronically at this/these address(es):

http://www.arnet.gov/far/

http://www.hq.nasa.gov/office/procurement/regs/nfstoc.htm

(End of clause)

[END OF SECTION]

39


--------------------------------------------------------------------------------



SECTION J - LIST OF ATTACHMENTS


ARTICLE J-1       ATTACHMENTS

The following attachments constitute part of this contract:

Attachment

 

Description

 

Number of Pages

 

 

 

 

 

A

 

Statement of Work

 

19

 

 

 

 

 

B

 

Documentation Requirements List

 

5

 

 

 

 

 

C

 

Acronyms and Abbreviations

 

6

 

 

 

 

 

D

 

Definitions

 

3

 

 

 

 

 

E

 

Applicable Documents List

 

2

 

 

 

 

 

F

 

Safety and Health Plan

 

TBD

 

 

 

 

 

G

 

Subcontracting Plan

 

TBD

 

40


--------------------------------------------------------------------------------